EXHIBIT 2 FIRSTSERVICE CORPORATION CONSOLIDATED FINANCIAL STATEMENTS Year ended December 31, 2014 FIRSTSERVICE CORPORATION MANAGEMENT’S REPORT MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL STATEMENTS The accompanying consolidated financial statements and management discussion and analysis (“MD&A”) of FirstService Corporation (the “Company”) and all information in this annual report are the responsibility of management and have been approved by the Board of Directors. The consolidated financial statements have been prepared by management in accordance with accounting principles generally accepted in the United States of America using the best estimates and judgments of management, where appropriate.The most significant of these accounting principles are set out in Note 2 to the consolidated financial statements. Management has prepared the financial information presented elsewhere in this annual report and has ensured that it is consistent with the consolidated financial statements. The MD&A has been prepared in accordance with National Instrument 51-102 of the Canadian Securities Administrators, taking into consideration other relevant guidance, including Regulation S-K of the US Securities and Exchange Commission. The Board of Directors of the Company has an Audit Committee consisting of three independent directors.The Audit Committee meets regularly to review with management and the independent auditors any significant accounting, internal control, auditing and financial reporting matters. These consolidated financial statements have been audited by PricewaterhouseCoopers LLP, which have been appointed as the independent registered public accounting firm of the Company by the shareholders.Their report outlines the scope of their examination and opinion on the consolidated financial statements. As auditors, PricewaterhouseCoopers LLP have full and independent access to the Audit Committee to discuss their findings. MANAGEMENT’S REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING Management is responsible for establishing and maintaining adequate internal control over financial reporting for the Company.Internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Due to its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of its effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management has excluded seventeen individually insignificant entities acquired by the Company during the last fiscal period from its assessment of internal control over financial reporting as at December 31, 2014.The total assets and total revenues of the seventeen majority-owned entities represent 4.2%and 3.6%, respectively, of the related consolidated financial statement amounts as at and for the year ended December 31, 2014. Management has assessed the effectiveness of the Company’s internal control over financial reporting as at December 31, 2014, based on the criteria set forth in Internal Control – Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on this assessment, management has concluded that, as at December 31, 2014, the Company’s internal control over financial reporting was effective. The effectiveness of the Company's internal control over financial reporting as at December 31, 2014, has been audited by PricewaterhouseCoopers LLP, the Company’s independent registered public accounting firm as stated in their report which appears herein. /s/ Jay S. Hennick Chief Executive Officer /s/ John B. Friedrichsen Chief Financial Officer February 24, 2015 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of FirstService Corporation We have audited the accompanying consolidated balance sheets of FirstService Corporation and its subsidiaries as of December 31, 2014 and December 31, 2013 and the related consolidated statements of earnings (loss), consolidated statements of comprehensive earnings (loss), consolidated statements of shareholders’ equity and consolidated statements of cash flows for each of the years in the three-year period ended December 31, 2014. We also have audited FirstService Corporation’s and its subsidiaries’ internal control over financial reporting as of December 31, 2014, based on criteria established in Internal Control - Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Management is responsible for these consolidated financial statements, for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Report on Internal Control over Financial Reporting. Our responsibility is to express opinions on these consolidated financial statements and on the company’s internal control over financial reporting based on our integrated audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects. Our audits of the consolidated financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall consolidated financial statement presentation. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that: (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. As described in Management’s Report on Internal Control over Financial Reporting, management has excluded seventeen entities from its assessment of internal control over financial reporting as of December 31, 2014 because these entities were acquired by the company in purchase business combinations during 2014. We have also excluded these entities acquired from our audit of internal control over financial reporting.Total assets and total revenues of these majority-owned entities represent 4.2% and 3.6%, respectively, of the related consolidated financial statement amounts as of and for the year ended December 31, 2014. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of FirstService Corporation and its subsidiaries as of December 31, 2014 and December 31, 2013 and the results of their operations and their cash flows for each of the years in the three-year period ended December 31, 2014 in conformity with accounting principles generally accepted in the United States of America. Also, in our opinion, FirstService Corporation and its subsidiaries maintained, in all material respects, effective internal control over financial reporting as of December 31, 2014, based on criteria established in Internal Control - Integrated Framework (2013) issued by COSO. /s/ PricewaterhouseCoopers LLP Chartered Professional Accountants, Licensed Public Accountants Toronto, Ontario February 24, 2015 FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF EARNINGS (LOSS) (in thousands of US dollars, except per share amounts) Years ended December 31 Revenues $ $ $ Cost of revenues (exclusive of depreciation and amortization shown below) Selling, general and administrative expenses Depreciation Amortization of intangible assets Acquisition-related items (note 5) Operating earnings Interest expense Interest income ) ) ) Other (income) expense, net (note 6) Earnings before income tax Income tax expense (recovery) (note 16) Net earnings from continuing operations Net earnings (loss) from discontinued operations, net of income tax (note 4) ) ) Net earnings Non-controlling interest share of earnings Non-controlling interest redemption increment (note 13) Net earnings (loss) attributable to Company ) Preferred share dividends - Net earnings (loss) attributable to common shareholders $ $ ) $ ) Net earnings (loss) per common share (note 17) Basic Continuing operations $ $ ) $ ) Discontinued operations ) ) $ $ ) $ ) Diluted Continuing operations $ $ ) $ ) Discontinued operations ) ) $ $ ) $ ) The accompanying notes are an integral part of these financial statements. FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE EARNINGS (LOSS) (in thousands of US dollars) Years ended December 31 Net earnings $ $ $ Foreign currency translation (loss) gain ) ) Reclassification to earnings of other comprehensive income on investment (note 5) - - Comprehensive earnings Less: Comprehensive earnings attributable to non-controlling shareholders Comprehensive earnings (loss) attributable to Company $ $ ) $ The accompanying notes are an integral part of these financial statements. FIRSTSERVICE CORPORATION CONSOLIDATED BALANCE SHEETS (in thousands of US dollars) As at December 31 Assets Current assets Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance of $27,780 (December 31, 2013 - $25,534) Income tax recoverable Inventories (note 7) Prepaid expenses and other current assets Deferred income tax (note 16) Other receivables Other assets (note 8) Fixed assets (note 9) Deferred income tax (note 16) Intangible assets (note 10) Goodwill (note 11) $ $ Liabilities and shareholders' equity Current liabilities Accounts payable $ $ Accrued liabilities (note 7) Income tax payable Unearned revenues Long-term debt - current (note 12) Contingent acquisition consideration - current (note 19) Deferred income tax (note 16) Long-term debt - non-current (note 12) Contingent acquisition consideration (note 19) Other liabilities Deferred income tax (note 16) Redeemable non-controlling interests (note 13) Shareholders' equity Common shares (note 14) Contributed surplus Deficit ) ) Accumulated other comprehensive earnings (loss) ) Total Company shareholders' equity Non-controlling interests Total shareholders' equity $ $ Commitments and contingencies (notes 14 and 20) The accompanying notes are an integral part of these financial statements. On behalf of the Board of Directors, /s/Bernard I. Ghert /s/Jay S. Hennick Director Director FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (in thousands of US dollars, except share information) Preferred shares Common shares Accumulated Issued and outstanding shares Amount Issued and outstanding shares Amount Contributed surplus Deficit other comprehensive earnings Non- controlling interests Total shareholders' equity Balance, December 31, 2011 $ ) $ $ $ Net earnings - Other comprehensive earnings - Other comprehensive earnings attributable to NCI - 51 NCI share of earnings - ) - ) NCI redemption increment - ) - - ) Distributions to NCI - ) ) Acquisitions of businesses, net - Subsidiaries’ equity transactions - Subordinate Voting Shares: Stock option expense - Stock options exercised - - ) - - - Tax benefit on options exercised - Purchased for cancellation - - ) ) - ) - - ) Preferred Shares: Purchased for cancellation ) ) - - - ) - - ) Dividends - ) - - ) Balance, December 31, 2012 ) Net earnings - Other comprehensive earnings - ) - ) Other comprehensive earnings attributable to NCI - ) NCI share of earnings - ) - ) NCI redemption increment - ) - - ) Distributions to NCI - ) ) Acquisitions of businesses, net - Subsidiaries’ equity transactions - Subordinate Voting Shares: Stock option expense - Stock options exercised - - ) - - - Tax benefit on options exercised - Dividends - ) - - ) Purchased for cancellation - - ) ) - ) - - ) Issued in settlement of convertible debentures (note 14) - Preferred Shares (note 14): Redeemed for cash ) ) - ) Converted to Subordinate Voting Shares ) ) - ) - - - Dividends - - - ) - - ) Balance, December 31, 2013 - $
